ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 5/6/2022 has been entered.  Claims 2-3, 9, 11-12, 14-15, 17-21, 23-24, and 26 have been amended.  Claims 1 and 22 have been cancelled.  No claims have been added.  Claims 2-21 and 23-27 are still pending in this application, with claims 12, 14, and 24 being independent.
The objections to Claims 1, 3, 11, 15, 19-21, and 23 have been withdrawn in view of the amendment.
The rejections of Claims 9, 12-13, 17-19, and 24-25 under 35 U.S.C. 112(b) have been withdrawn in view of the amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Simon Lu, Reg. #51,974 on 5/16/2022.

The application has been amended as follows: 
Claim 23 (currently amended): The LED filament according to claim 24 

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Applicant’s Remarks (see pgs. 13-14) as well as the amendments to the Specification submitted in the amendment filed on 5/6/2022 indicate that new Figs. 6A-6F and 7A-7B were intended to be included with the amendment to address the objection to the Drawings previously discussed in Section 4 of the Non-Final Rejection mailed 2/9/2022, however the drawing sheets containing new Figs. 6A-6F and 7A-7B appear to have been inadvertently omitted from the amendment filed on 5/6/2022. Applicant’s representative agreed to submit the missing drawing figures.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 2-21 and 24-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12, the claim is allowable because it has been rewritten in independent form to include all the limitations of the previously pending base Claim 1 and any intervening claims, and is therefore allowable for the same reasons previously discussed in Section 42 of the Non-Final Rejection mailed 2/9/2022.

Claims 2-11 and 13 depend on Claim 12.

Regarding claim 14, the claim is allowable for the same reasons discussed above with regards to Claim 12.

Claims 15-21 depend on Claim 14.

Regarding claim 24, the claim is allowable because it has been rewritten in independent form to include all the limitations of the previously pending base Claim 22 and any intervening claims, and is therefore allowable for the same reasons previously discussed in Section 42 of the Non-Final Rejection mailed 2/9/2022.

Claims 23 and 25-27 depend on Claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875